


110 HR 4245 IH: Saving American Lives and Investing in

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4245
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Sali introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Healthy Forests Restoration Act of 2003 to
		  provide for the categorical exclusion of certain projects on Federal land
		  located adjacent to non-Federal land from documentation in an environmental
		  impact statement or environmental assessment when conditions on the Federal
		  land pose a serious risk to the non-Federal land, to authorize the Secretary of
		  Agriculture and the Secretary of the Interior to enter into contracts or
		  agreements for forest projects on Federal land with non-Federal entities that
		  own adjacent land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving American Lives and Investing in
			 Protecting Land And Nature Act.
		2.Expedited
			 performance of forest projects on Federal land when conditions on the Federal
			 land pose a serious risk to adjacent non-Federal land
			(a)Categorical
			 exclusion of certain projectsSection 104 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6514) is amended—
				(1)by redesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
				(2)by
			 adding at the end the following new subsection:
					
						(e)Categorical
				exclusion for projects To protect adjacent non-Federal land
							(1)Basis for
				categorical exclusionAn
				authorized hazardous fuel reduction project or other forest project that is
				proposed to be conducted on adjacent Federal land or that is recommended in a
				community wildfire protection plan may be categorically excluded from
				documentation in an environmental impact statement or environmental assessment
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				if—
								(A)the Secretary
				determines that the project is consistent with the applicable resource
				management plan; and
								(B)the decision to
				categorically exclude the project is made in accordance with applicable
				extraordinary circumstances procedures established pursuant to section 1508.4
				of title 40, Code of Federal Regulations.
								(2)Priority for
				certain projectsIn providing
				categorical exclusions under paragraph (1), the Secretary shall give priority
				to authorized hazardous fuel reduction projects and other projects recommended
				in a community wildfire protection plan.
							(3)Adjacent federal
				land definedIn this
				subsection, the term adjacent Federal land means an area of
				Federal land that, while not located in the wildland-urban interface, is
				located within not more than 1½ miles of non-Federal land,
				and the Secretary, in the exercise of the Secretary’s sole discretion,
				determines that conditions on the Federal land, such as the risk of wildfire,
				an insect or disease epidemic, or the presence of invasive species, pose a risk
				to the adjacent non-Federal
				land.
							.
				(b)Enhanced
			 cooperation with non-Federal landownersTitle I of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6511 et seq.) is amended by adding at the end the
			 following new section:
				
					109.Cooperation
				with non-Federal landowners of land adjacent to Federal land to enhance
				protection of both the Federal and non-Federal land
						(a)Use of
				non-Federal landowners To conduct forest projectsThe Secretary may enter into a contract or
				agreement with a non-Federal entity to conduct an authorized hazardous fuels
				reduction project or other project that is proposed to be conducted on Federal
				land that is located within not more than 1½ miles of
				non-Federal land owned by the non-Federal entity or that is covered by a
				community wildfire protection plan that also covers the non-Federal land owned
				by the non-Federal entity if—
							(1)the Secretary, upon request by the
				non-Federal entity and in the exercise of the Secretary’s sole discretion,
				determines that conditions on the Federal land, such as the risk of wildfire,
				an insect or disease epidemic, or the presence of invasive species, pose a risk
				to the adjacent non-Federal land;
							(2)the Secretary determines that the contract
				or agreement is in the interest of the Federal government and the landowner and
				will promote the goals of this Act; and
							(3)the authorized
				hazardous fuels reduction project or other project is consistent with the
				applicable resource management plan.
							(b)Goods for
				servicesThe Secretary may
				allow the exchange of goods for services in an agreement or contract entered
				into under this
				section.
						.
			
